Simmons, C. J.
Upon a general review of the pleadings and evidence submitted to the trial judge, it does not appear that any error was committed in passing the interlocutory order, portions of which are excepted to by both sides. By the injunc*341tion granted, the existing status, except as to one matter, is preserved; and in that matter the plaintiffs are sufficiently protected by the undisputed solvency of the one defendant against whom the injunction was denied.
August 16, 1895.
Petition for injunction, etc. Before Judge Lumpkin. Pulton county. March 30, 1895.
John L. Hopldns & Sons and Glenn, Slaton & Phillips, for plaintiffs. N. J. & T. A. Hammond and Rosser & Garter, for defendants.

Judgment on Tooth Mils of exceptions affirmed.